Citation Nr: 1631628	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  16-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased rating for service-connected hypertension with early arteriosclerosis, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU).

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to service connection for an eye disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to February 1962. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a December 2013 rating action by the Regional Office (RO) in St. Petersburg, Florida, which denied claims for service connection for glaucoma, and diabetes mellitus, type 2, and which denied claims for increased ratings for service-connected coronary artery disease (CAD) with hypertensive renal disease, status post myocardial infarction and congestive heart failure, evaluated as 60 percent disabling, and service-connected hypertension with early arteriosclerosis, evaluated as 10 percent disabling, and a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a January 2014 statement (VA Form 21-4138), the Veteran raised the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, bilateral hearing loss, and tinnitus.  These issues have not been adjudicated by the AOJ, and are referred to the AOJ for appropriate action.

To avoid any prejudice to the Veteran, the Board has recharacterized the claim for service connection for an eye disability issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type 2, and entitlement to service connection for an eye disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, is shown to be productive of less than 3 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

2.  The Veteran's hypertension with early arteriosclerosis, is not shown to have been productive of diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  

3.  The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2015).  

2.  The criteria for a rating in excess of 10 percent for service-connected hypertension with early arteriosclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased ratings for his service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, and hypertension.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  Coronary Artery Disease with Hypertensive Renal Disease, Status Post Myocardial Infarction and Congestive Heart Failure

With regard to the history of the disability in issue, the Veteran's service treatment records indicate the presence of hypertension towards the end of his service.  Following service, an August 2008 VA examination report noted that the Veteran's hypertension had complications of coronary artery disease, including myocardial infarction, and congestive heart disease, with kidney involvement.  The report notes that he had moderate renal insufficiency, an inferior-wall myocardial infarction, and a reduced ejection fraction of 44 percent with an estimated 5 METS.  See 38 C.F.R. § 4.1 (2015).

In August 2008, the RO granted service connection for coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, as secondary to the Veteran's hypertension.  See 38 C.F.R. § 3.310 (2015).  The RO evaluated this condition as 60 percent disabling.

In August 2011, the Veteran filed a claim for an increased rating.  In April and December of 2013, the RO denied the claim.  The Veteran has appealed.  

The RO has evaluated the Veteran's service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, as 60 percent disabling, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005. 

Under DC 7005, a 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id. 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that the criteria for a rating of 100 percent have been met under DC 7005.  Service connection is currently in effect for the Veteran's heart disability, which includes coronary artery disease, and chronic congestive heart failure.  See also report from Longwood Cardiology, dated in September 2012 (noting congestive heart failure).  

In addition, a VA DBQ, dated in December 2011, shows that the Veteran's METS level was estimated to be in the range between greater than 3 to 5.  At the low end, this range borders the criteria for a 100 percent rating.  The examiner noted that the effect of the Veteran's age on his METS level was 80 percent.  

The RO subsequently requested that the examiner provide an opinion as to the Veteran's METS based solely upon his coronary artery disease, i.e., without his non-service connected aortic valve stenosis and regurgitation.  

In an addendum, the examiner stated that it could only be speculated that his coronary artery disease "may affect his METS level up to 20 percent."  The meaning of this is somewhat unclear as a baseline was not provided, and in any event, the addendum is speculative in its terms.  Furthermore, it is unaccompanied by a rationale that is sufficient to allow for dissociation of any level of heart impairment due to nonservice-connected factors.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

A report from Longwood Cardiology notes a METS level of 2.4, which is well within in the range required for a 100 percent rating.  See report from Longwood Medical Group, dated in September 2012; 38 C.F.R. § 4.104.  

A report from Dr. Y, dated in December 2013, notes that, "He is unable to be active beyond 3 METS as he immediately suffers from angina, dyspnea, vertigo and near syncope."  

The criteria at 38 C.F.R. § 4.104 are disjunctive, thus all criteria need not be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for a 100 percent rating have been met under DC 7005.  

B.  Hypertension

With regard to the history of the disability in issue, the Veteran's service treatment records do not show any relevant treatment.  Following service, an October 1978 VA report noted a history of being on hypertensive medication since 1962, with current use of Aldomet and Dyazide (hydrochlorothiazide (HCTZ)).  VA examination reports, dated in 1985 and 1987, noted a longstanding history of hypertension and use of HCTZ.  The diagnoses included hypertension with LVH (left ventricular hypertrophy).  An August 2008 VA examination report noted systolic readings ranging between 164 - 166, and diastolic readings ranging between 68 - 70.  This report notes the use of Metoprolol Tartrate and Prazosin.  See 38 C.F.R. § 4.1 (2015).  

In August 1985, the RO granted service connection for hypertension, evaluated as 10 percent disabling. 

In August 2011, the Veteran filed his claim for an increased rating.  In April and December of 2013, the RO denied the claim.  The Veteran has appealed.  

The RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or when systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id. [Note 1].

Overall, the Veteran's VA progress notes, and private treatment reports, do not show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  They note the use of medications that included Lisinopril and Metoprolol Tartrate.  A statement from Dr. Y, dated in December 2013, notes that the Veteran is taking four medications to control his blood pressure.  

A VA DBQ, dated in December 2011, notes blood pressure readings (taken over an eight-month period) of: 118/71, 164/73, and 131/64.

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's hypertension.  The Veteran is shown to be taking medication for control of his symptoms.  However, the blood pressure readings do not show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Thus, neither the Veteran's diastolic pressure readings, or systolic pressure readings, predominantly meet the scheduler criteria for a rating in excess of 10 percent under DC 7101.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44  (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability is congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have the need for oral medications.  The rating schedule contemplates this.  38 C.F.R. § 4.104, DC 7101.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by the need for oral medication.  The December 2011 VA examiner concluded that there are no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's hypertension.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15).  In this case, the December 2011 VA examiner concluded that there are no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's hypertension, and that his hypertension does not impact his ability to work.  Although the Board has granted a TDIU, infra, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires evidence of a marked interference with employment, the latter requires evidence of unemployability.  Id.   Here, the Veteran has apparently not worked since 1987.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his hypertension disability has caused him to miss work, or has resulted in any hospitalizations (in October 2012, the Veteran was hospitalized for procedures that included an angiogram and a heart catheterization to assess his arteries).  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  

Because of this holding, VA's General Counsel withdrew VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  It appears (although this is not entirely clear) that the Board must address this issue in light of this finding, notwithstanding the unusual factual situation that the Veteran is already at 100 percent.  Further Court determinations may provide more guidance to the Board on this issue. 

Given the foregoing, although the Board has granted a 100 percent schedular rating for service-connected coronary artery disease, under the law this does not appear preclude consideration of a simultaneous TDIU rating.

Given the Board's decision in Part I, the Veteran's current total combined rating for service-connected disabilities is 100 percent, as follows: 100 percent disabling for coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, and 10 percent for hypertension with early arteriosclerosis.  

The evidence includes a December 2011 VA DBQ in which the examiner concluded that the Veteran's hypertension did not impact his ability to work.  With regard to his coronary artery disease, the examiner indicated that the Veteran's heart condition would not impact his ability to work, that he would be limited in his ability to obtain employment due to his age, a decrease in stamina, and (nonservice-connected) aortic stenosis with moderate aortic insufficiency, and that there was a question as to his competency.  

In an April 2012 addendum, the examiner stated that the Veteran's aortic valve disorder was most likely a result of his age, and not due to his hypertension.  However, the examiner did not explain why the Veteran's service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure had not caused or aggravated his aortic valve disorder.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner further stated that it would require speculation as to whether the combination of hypertension with renal involvement and coronary artery disease would limit his ability to work.  

In summary, these opinions are unaccompanied by a rationale that is sufficient to allow for dissociation of any level of heart impairment due to nonservice-connected factors.  Mittleider.  Furthermore, a December 2013 report from Dr. Y shows that he states that the Veteran's heart condition is permanent and progressive, and that medical management of his heart condition "is becoming very challenging for his physicians."  Dr. Y concluded that due to conditions that include hypertension, and severe heart disease, "with substantial physical limitations," the Veteran is "medically deemed to be a Veteran who is totally and permanently disabled."  Dr. Y noted that "he requires the assistance of his daughter and grand daughter constantly in his daily life and also to monitor him constantly for issues arising out of his declining cardiovascular health."

The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

A rating of 100 percent for service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for service-connected hypertension with early atherosclerosis is denied.  

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts that new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type 2, and that he is entitled to service connection for an eye disability, with both claims to include the theory of secondary service connection.  

Service connection is currently in effect for coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, and hypertension with early arteriosclerosis.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for an eye disability, the Veteran's service treatment records show two treatments for right eye symptoms in 1959, with an impression was conjunctivitis with possible early stye.  Examination reports, dated in November 1955 and November 1961, as well as the Veteran's separation examination report, dated in February 1962, show that his that his eyes, pupils, and ocular motility, were all clinically evaluated as normal, and that his ophthalmoscopic examination was normal.  The November 1955, November 1961 and February 1962 reports also show that his distant vision was 20/20, bilaterally.  See also December 1947 examination report (showing normal pupils, with distant vision of 20/20, bilaterally).
  
As for the post-service medical evidence, it shows a history of diabetes mellitus beginning in 1974.  A July 1985 VA examination report notes that he had refractive error.  VA progress notes, dated beginning in 2006, note glaucoma.  Beginning in 2010, reports note cataracts OU (both eyes).  

A QTC disability benefits questionnaire (DBQ), dated in February 2013, shows the following: the date of onset of eye symptoms was in 2003.  The diagnoses were open-angle glaucoma OU, cataracts OU, and macular degeneration OU.  For each diagnosis, the date of onset was February 2013.  The examiner concluded that the Veteran's eye conditions were less likely as not (less than a 50 percent probability) proximately due to or the result of service, or a service-connected condition.  The examiner explained, in part, that the Veteran's eye conditions were not caused by coronary artery disease, and that there is nothing in current medical literature to support the theory that coronary artery disease leads to glaucoma, or that there is any correlation between coronary artery disease and glaucoma.  The exact pathophysiology contributing to glaucoma is not fully understood.  It is believed that the raised pressure on the retina causes the cells and nerve ganglions in the sensitive retina to die off and in addition the small blood vessels of the retina are also compressed, depriving it of nutrients.  The results in clinically progressive loss of peripheral visual field, and ultimately, vision.  Coronary artery disease can cause occlusive events within the retinal vasculatures, but not glaucoma.  

In summary, the examiner's opinion does not specifically discuss the possibility of aggravation of the Veteran's eye disabilities by his service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, nor does it discuss the possibility of aggravation of the Veteran's eye disabilities by his service-connected hypertension.  Under the circumstances, a remand for a supplemental opinion on the theory of secondary service connection (based on aggravation) is warranted.  Barr.  

With regard to the claim for diabetes mellitus, a December 2011 VA diabetes mellitus DBQ notes a history of hypertension since the 1970s.  The examiner concluded that the Veteran's diabetes mellitus "is not a result of" his service-connected arteriosclerotic heart disease.  The examiner explained that the Veteran has a history of diabetes since 1974, and that he was noted to have a cardiac condition many years after his diagnosis of diabetes.  

In summary, the examiner's opinion does not specifically discuss the possibility of aggravation of the Veteran's diabetes mellitus by his service-connected coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, or his service-connected hypertension.  Under the circumstances, a remand for a supplemental opinion on the theory of secondary service connection (based on aggravation) is warranted.  Id.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

In light of the grants above, the Veteran may wish to withdraw his claim, in consultation with his representative, in writing. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the February 2013 QTC eye condition examination. 

The examiner must be notified that service connection is currently in effect for: coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, and hypertension with early arteriosclerosis.

After review of the record, the examiner must provide an opinion as to: 

Whether it is at least as likely as not that any of the Veteran's currently diagnosed eye disabilities were caused or aggravated by a service-connected disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  In the event that the examiner who conducted the Veteran's February 2013 QTC eye condition examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any eye disability found.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3.  Return the file to the examiner who conducted the December 2011 VA diabetes mellitus examination. 

The examiner must be notified that service connection is currently in effect for: coronary artery disease with hypertensive renal disease, status post myocardial infarction and congestive heart failure, and hypertension with early arteriosclerosis.

After review of the record, the examiner must provide an opinion as to: 

Whether it is at least as likely as not that the Veteran's diabetes mellitus, type 2, was caused or aggravated by a service-connected disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  In the event that the examiner who conducted the Veteran's December 2011 VA diabetes mellitus examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology his diabetes mellitus.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

5.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim that new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type 2, and the claims for service connection for an eye disability, must be adjudicated in light of all pertinent evidence and legal authority.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


